



Exhibit 10(b)5
FOURTH AMENDMENT TO
AVAILABILITY AGREEMENT
Between
SYSTEM ENERGY RESOURCES, INC.
And
ARKANSAS POWER & LIGHT COMPANY,
LOUISIANA POWER & LIGHT COMPANY,
MISSISSIPPI POWER & LIGHT COMPANY, and
NEW ORLEANS PUBLIC SERVICE INC.
This Fourth AMENDMENT, dated as of the 1st day of June, 1989, between System
Energy Resources, Inc. (System Energy), and Arkansas Power & Light Company
(AP&L), Louisiana Power & Light Company (LP&L), Mississippi Power & Light
Company (MP&L) and New Orleans Public Service Inc. (NOPSI), to the Availability
Agreement, dated as of the 21st day of June, 1974, between Middle South Energy,
Inc. and AP&L, Arkansas-Missouri Power Company, LP&L, MP&L and NOPSI, as amended
by the First Amendment thereto dated as of June 30, 1977, the Second Amendment
thereto dated as of June 15, 1981 and the Third Amendment thereto dated as of
June 28, 1984 (Availability Agreement), WITNESSETH THAT:
WHEREAS, a special group of officials have conducted an evaluation and review of
Unit No. 2 of the Project; and
WHEREAS, System Energy and the Parties deem it desirable that, for purposes of
the Availability Agreement, any of System Energy’s investment associated with
Unit No. 2 which it will not be permitted to charge its customers in wholesale
rates, and the obligations of the Parties to pay such investment to System
Energy, be amortizable at the rate of 3.65% of such investment over a period of
27.4 years; and
WHEREAS, effective December 20, 1986, System Energy’s name was changed from
Middle South Energy, Inc. to System Energy Resources, Inc.; and
WHEREAS, System Energy, AP&L, LP&L, MP&L and NOPSI have entered into (i) a
Sixteenth Assignment of the Availability Agreement, Consent and Agreement, dated
as of May 1, 1986, with United States Trust Company of New York and Malcolm J.
Hood, as Trustees, (ii) a Fourteenth and Fifteenth Assignment of the
Availability Agreement, Consent and Agreement, dated as of June 15, 1985 and May
1, 1986, respectively, with Deposit Guaranty National Bank, United States Trust
Company of New York and Malcolm J. Hood, as Trustees, (iii) a Seventeenth,
Eighteenth, Nineteenth, Twentieth and Twenty-first Assignment of the
Availability Agreement, Consent and Agreement, dated as of September 1, 1986,
September 1, 1986, September 1, 1986, November 15, 1987 and December 1, 1987,
respectively, with United States Trust Company of New York and Gerard F. Ganey,
as Trustees, and (iv) a Twenty-second Assignment of the Availability Agreement,
Consent and Agreement, dated as of December 1, 1988, with





--------------------------------------------------------------------------------





Chemical Bank as Agent, pursuant to which the following terms of this Fourth
Amendment have been consented to; and
WHEREAS, it is now appropriate and necessary to revise Section 4 of the
Availability Agreement accordingly.
NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree with each other as follows:
1.    For the purposes of this Fourth Amendment to Availability Agreement, any
term used herein which has a defined meaning in the Availability Agreement shall
have the same meaning herein.
2.    Section 4 of the Availability Agreement is hereby amended to add the
following to the end of such Section:
Notwithstanding anything to the contrary in this Section 4, in the event that
any portion of the Project is Abandoned prior to its Completion, the portion of
System Energy’s investment which it is not permitted to charge to its customers
in wholesale rates (“disallowed investment”) and the obligations of the Parties
to pay such disallowed investment to System Energy, shall be amortizable from
the date on which System Energy is obligated by applicable generally accepted
accounting principles to eliminate the disallowed investment from the asset side
of its balance sheet no less rapidly than at the rate of 3.65% of the disallowed
investment per annum for a period of 27.4 years. Any portion of the Project that
is Abandoned shall no longer be subject to this Availability Agreement except
that Section 4 and 5 hereof shall remain applicable to System Energy’s
investment (including the disallowed investment) in the Project.
“Abandoned” shall mean the good faith decision by System Energy to abandon any
material portion of the Project as evidenced by a resolution of the Board of
Directors of System Energy followed by a cessation of all operations (other than
preservative maintenance) of such material portion for a period of ninety (90)
days certified to in a certificate signed by the President or a Vice-President
and the Treasurer or an Assistant Treasurer of System Energy (Officers’
Certificate).
“Completion”, when applied to Unit No. 2, shall mean the first date on which all
of the following have occurred: the necessary permits and operating licenses
have been issued; the critical tests for the major components have been
completed; Unit No. 2 has been placed in the control of System Energy by the
principal contractor; Unit No. 2 has been synchronized into the power grid of
the Parties for its function in the business of generating electric energy for
the production of income; Unit No. 2 is available for commercial operation; and
an Officers’ Certificate to such effect shall have been delivered to all
necessary parties.
3.    All other provisions of the Availability Agreement shall be deemed to
continue in full force and effect.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Availability Agreement to be duly executed by their respective officers
thereunto duly authorized as of the day and year first above written.
SYSTEM ENERGY RESOURCES, INC.
By:
/s/ William Cavanaugh, III

William Cavanaugh, III
President


ARKANSAS POWER & LIGHT COMPANY
By:
/s/ John J. Harton

John J. Harton
Vice President - Financial
Services, Treasurer and
Assistant Secretary


MISSISSIPPI POWER & LIGHT COMPANY
By:
/s/ G. A. Goff

G. A. Goff
Senior Vice President,
Chief Financial Officer and
Secretary


LOUISIANA POWER & LIGHT COMPANY
By:
/s/ M. H. McLetchie

M. H. McLetchie
Senior Vice President -
Accounting & Finance, and
Treasurer


NEW ORLEANS PUBLIC SERVICE INC.
By:
/s/ M. H. McLetchie

M. H. McLetchie
Senior Vice President -
Accounting & Finance, and
Treasurer





